Name: Council Directive 73/238/EEC of 24 July 1973 on measures to mitigate the effects of difficulties in the supply of crude oil and petroleum products
 Type: Directive
 Subject Matter: European Union law;  management;  oil industry;  energy policy
 Date Published: 1973-08-16

 Avis juridique important|31973L0238Council Directive 73/238/EEC of 24 July 1973 on measures to mitigate the effects of difficulties in the supply of crude oil and petroleum products Official Journal L 228 , 16/08/1973 P. 0001 - 0002 Finnish special edition: Chapter 12 Volume 1 P. 0061 Greek special edition: Chapter 10 Volume 1 P. 0053 Swedish special edition: Chapter 12 Volume 1 P. 0061 Spanish special edition: Chapter 12 Volume 1 P. 0180 Portuguese special edition Chapter 12 Volume 1 P. 0180 COUNCIL DIRECTIVE of 24 July 1973 on measures to mitigate the effects of difficulties in the supply of crude oil and petroleum products (73/238/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas the establishment of a common energy policy is one of the objectives the Communities have set themselves; Whereas crude oil and petroleum products are of increasing importance in providing the Community with supplies of energy ; whereas any difficulty, even temporary, having the effect of considerably reducing supplies of such products could cause serious disturbances in the economic activity of the Community ; whereas the Community must, therefore, be in a position to offset or at least to diminish any harmful effects in such a case; Whereas procedures and appropriate instruments should be provided in advance to ensure the speedy implementation of measures to mitigate the effects of difficulties in the supply of petroleum and petroleum products; Whereas all Member States should, therefore, possess the necessary powers to take appropriate action, should the need arise, without delay and in accordance with the Treaty, and in particular Article 103 thereof; Whereas it is necessary for these powers to be harmonized to a certain extent in order to facilitate the coordination of national measures within the framework of consultations at Community level; Whereas it is also desirable that a consultative body be set up immediately to facilitate the coordination of practical measures taken or proposed by the Member States in this field; Whereas it is necessary that each Member State draw up a plan which may be used in the event of difficulties arising in the supply of crude oil and petroleum products; HAS ADOPTED THIS DIRECTIVE: Article 1 The Member States shall take all necessary measures to provide the competent authorities with the necessary powers in the event of difficulties arising in the supply of crude oil and petroleum products which might appreciably reduce the supply of these products and cause severe disruption. Those powers should enable the authorities: - to draw on emergency stocks in accordance with the Council Directive of 20 December 1968 (1) (1)OJ No L 308, 23.12.1968, p. 14. imposing an obligation on Member States of the EEC to maintain minimum stocks of crude oil and/or petroleum products and distribute these stocks to users, - to impose specific or broad restrictions on consumption, depending on the estimated shortages, and to give priority to supplies of petroleum products to certain groups of users, - to regulate prices in order to prevent abnormal price rises. Article 2 1. The Member States shall appoint the bodies to be responsible for implementing the measures to be taken in execution of the powers provided for in Article 1. 2. The Member States shall draw up intervention plans for use in the event of difficulties arising with regard to the supply of crude oil and petroleum products. Article 3 1. If difficulties arise with regard to the supply of crude oil and petroleum products in the Community or one of the Member States, the Commission shall convene as soon as possible, at the request of one of the Member States or on its own initiative, a group of delegates from the Member States whose names shall be made known beforehand, under the chairmanship of the Commission. 2. This group shall carry out the necessary consultations in order to ensure coordination of the measures taken or proposed under the powers provided for in Article 1 above. Article 4 1. The Member States shall inform the Commission of the provisions which meet the obligations arising from the application of Article 1 of this Directive. 2. The Member States shall notify the Commission of the composition and the mandate of the national bodies set up in accordance with Article 2 (1) in order to implement the measures to be taken. Article 5 The Member States shall bring into force not later than 30 June 1974 the provisions laid down by law, regulation or administrative action necessary to comply with this Directive. Article 6 This Directive is addressed to the Member States. Done at Brussels, 24 July 1973. For the Council The President I. NÃRGAARD